No doubt is entertained of the sufficiency of the evidence to support the verdict. The robbery was proved by Howell, the injured party. Something over $1600.00 were taken from the safe. The appellant and his confederates were in possession of a sum of money exceeding $1600.00 on the night that the robbery occurred and previously on the same night were shown to have been practically without funds. The appellant's confession before his arrest was proved. In addition to that, he made a formal confession in writing after his arrest. Its voluntary character was attacked, but the conflicting evidence justified the rejection of the contention by the jury. Moreover, aside from the confession made after the arrest, the evidence seems quite sufficient to support the verdict. The appellant testified and denied any participation in the robbery. The issues of fact were submitted to the jury in a charge against which there is no complaint directed. In the motion for rehearing the only complaint of the judgment is the alleged insufficiency of the evidence.
The motion is overruled.
Overruled. *Page 350